﻿At the outset, like
my colleague from Armenia, I would like to express
my highest tribute to the memory of the outstanding
individuals whose tragic loss is a blow to the international
community that is absolutely beyond repair.
The assassination of Anna Lindh, the Foreign
Minister of Sweden, has demonstrated once again the
risk involved in noble dedication to public service in a
world exposed to senseless acts of violence and has
filled people all over the world with the deepest sorrow.
The death of Sergio Vieira de Mello and his staff
members came as a shock to the international community.
The question is, why were they killed? That horrible act
of terror seems to be highly symbolic because, in the
words of the Secretary-General, it directly challenges
the vision of global solidarity and collective security
rooted in the Charter of the United Nations. Sadly, that
is the context in which we must address the concerns
on our domestic and international agendas.
Last year, when addressing the Assembly, I put
forward a proposal to prepare a new act for the United
Nations at the dawn of the twenty-first century. I was
persuaded then, as I am now, that such a document
could give fresh impetus to the principles and
mechanisms of the United Nations in a changing world.
It should entail the elaboration of a new catalogue of
norms of international conduct in the face of the
security threats and global challenges of today.
Developments on the international scene since I
put forward that initiative have strengthened my belief
that the United Nations would only benefit from a new,
strong political signal reconfirming its role as a beacon
of stability and a reliable instrument for managing
change.
I believe that the best way to create the proper
conditions for an unconstrained debate on the future of
the United Nations is to engage outstanding public
figures of international stature in an informal setting. I
suggested at the time that a group of eminent
personalities be charged with the task of producing an
outline of the document, which would then be submitted
for assessment by Member States. The composition of the
group should ensure its independence, appropriate
intellectual format and knowledge of international
affairs. In addition, such a group's excellent moral
standing and political weight would guarantee that the
document designed to serve as an inspiration to
Member States would be of the highest value. Thus, an
essentially intellectual exercise initiated outside the
institutional framework of the United Nations could be
transformed into a political process, culminating in the
adoption of the new act by the General Assembly.
I remain deeply convinced that despite the rapid
changes in the international environment precipitated
especially after 11 September 2001, the United Nations
today   almost 60 years after its foundation   should
retain a central role as a mechanism for resolving global
problems and as a guarantor of international legitimacy.
33
 
It is a great source of satisfaction for me that the
Polish initiative corresponds to the thinking of the
Secretary-General and his efforts to increase the
effectiveness of the United Nations and safeguard the
position of the Organization as the most important
institution of international security and cooperation. I
wholeheartedly support his views on the need for
review, and possibly a radical reform, of the
international security architecture, as reflected in his
latest report on the implementation of the United
Nations Millennium Declaration (A/58/323), as well as
his timely proposals voiced at the outset of our debate.
Indeed, we can no longer safely assume that our
current multilateral rules and institutions have the
capacity to confront the current array of old and new
threats to peace and security.
Since I presented my proposal last September, we
have consulted extensively with governmental
representatives from a number of countries. A rich
collection of suggestions and comments has been
compiled that will be invaluable in developing the
initiative. In the consultation process, we were
encouraged by the shared view of many countries as to
the need to adapt the United Nations to current
challenges.
Taking into account the initial outcome of the
consultations, the Government of the Republic of
Poland has produced a memorandum in which we have
sketched a proposed outline of the mandate of the
Group of Sages.
The initiative, as reflected in the memorandum, is
in effect an invitation to a conceptual and holistic
reflection on the nature of changes in the international
system and on the most desirable vision of a new, more
effective international order. It deals with the questions
posed by a whole spectrum of present-day challenges,
including security risks related to globalization and the
emergence of non-State actors, the development gap and
international solidarity, governance and subsidiarity.
The novel character of today's challenges calls
for new ways of thinking and an innovative approach.
It is true that protracted regional conflicts remain a
very serious source of instability. Yet, along with those
traditional threats, today's security environment has
been increasingly dominated by a combination of new
threats of a more diverse and unpredictable nature.
They originate mostly within State borders rather than
among States, notably in failing and failed States that
are unable to control their own territories, and they are
often posed by non-State actors.
To use the Secretary-General's terminology,
today's threats are both hard' and soft', and they
tend to reinforce one another. We are confronted with
terrorism that has a global reach, motivated by
extremist ideology and unconstrained in its readiness to
inflict massive casualties. We are facing a growing risk
of proliferation of deadly weapons and the spread of
organized crime that often accompanies State failure.
These hard' challenges are compounded by chronic
underdevelopment in many parts of the world.
Soft' threats, such as widespread poverty,
deprivation, hunger, malnutrition and rampant
infectious diseases, take their tragic toll on peoples
living in countries with poor economic growth. These
are usually found in regions where development is
often thwarted by bad governance and violent internal
conflicts that result in large-scale humanitarian crises,
massive abuses of human rights, political and social
disruption and, ultimately, the collapse of State systems.
In the face of the new realities confronting the
international community, we need to forge a consensus
on the conceptual and political framework for the
operation of the United Nations in upcoming decades.
In this context, let me stress that my initiative is not
intended to revise or change the United Nations
Charter, which should remain the basis of international
relations. Instead, the New Political Act should place
the Charter in the context of the ongoing transformations
taking place in the international environment. It should
provide a new conceptual framework for, and political
interpretation of, the Charter, adapting the United
Nations to present-day realities and regulating the
Organization's activities in those areas that are not
covered by the Charter. It should accomplish that goal
by redefining the objectives of the United Nations,
identifying new tasks and specifying operational
modalities for the Organization.
The Millennium Declaration was a clear
manifestation of the ability of the Organization to take
up new tasks and confront the most pressing
challenges. We must make every effort to increase the
capacity of the United Nations to achieve the goals set
out in that landmark document, and I believe that the
New Act could add a political impetus to the
continuous work under way to fully implement the
Declaration. Yet our experience in the post-cold-war
34
 
era made clear not just problems related to the capacity
of the United Nations, but also the lack of clarity and
consensus on certain principles essential for effective
action in the new security environment.
A source of serious concern is the fact that the
lack of an agreed and common interpretation of many
terms and principles which are fundamental in the
international domain could lead to chaos in
international relations. The New Act for the United
Nations   while taking into account the current
changes in the international order   should therefore
reflect the relations between numerous principles and
the international conditions dominated by non-
traditional threats. It should examine, for example,
questions related to issues such as respect for human
rights and the principle of State sovereignty, the right
of self-determination and territorial integrity, conflicts
and crisis management, and the principle of non-
interference in internal affairs. It should also address
the possibility of inscribing newly emerged concepts,
such as human security and the responsibility of States
to protect the vulnerable, into the conceptual basis of
the international system.
It is a painful reality that the United Nations is
deeply divided. This limits its effectiveness and
occasionally even calls into question its ability to act.
The basic question is, therefore, how can we restore to
the United Nations the sense of unity and cohesion
embodied in the very name of the Organization? How
can we prevent paralysis in management by the United
Nations of international security? And how can we
adjust the operating principles of the Organization so
as to enable those countries that are able and willing to
respond adequately to new threats to act within the
institutional framework of the United Nations?
In my view, this difficult goal is unattainable
without a reaffirmation of the United Nations as a
community of shared values and shared goals. Such a
reaffirmation could reintegrate the Organization and
infuse it with a new sense of purpose. Hence, at the
core of my initiative there is a need for a profound
reflection on the values and principles that bind the
international community together and define the
behaviour of States towards each other, towards other
actors on the international scene and towards their
citizens.
Let me reiterate once again that Poland strongly
supports the Secretary-General's intention to establish
a high-level panel of eminent personalities to examine
the role of collective action in countering current
security challenges and to review the operation of
major United Nations organs, with a view to
recommending necessary reforms. This idea is in
perfect conformity with my initiative. I believe that the
ideas which we collected in the course of last year,
reflected both in the memorandum of the Polish
Government and in the responses of leading experts
and scholars, could provide a good starting point and
make a useful contribution to the work of the panel.
I wish to affirm the strong commitment of my
country to ensure the successful outcome of the
Secretary-General's initiative. I intend to convey the
aforementioned collected comments of eminent
intellectuals on the future of the United Nations to the
Panel for its consideration.
The war against the murderous regime of Saddam
Hussain has exposed, in a painful way, the challenges
related to the principles and practice of multilateral
action and has revealed the unresolved dilemmas in
this domain, which   in my view   should be
addressed in the New Political Act for the United
Nations. For the time being, though, the international
community must focus its attention on the situation on
the ground. I believe that the United Nations should be
a key factor in post-war Iraq's transition to the rule of
law, democracy and independence. The tremendous
task of the reconstruction and rehabilitation of Iraq
should be shared by the entire international community.
We must work out arrangements which will help
Iraq assume, as soon as possible, its rightful, dignified
place among the nations of the world. For its part,
Poland remains committed to the stabilization effort in
Iraq. Our participation in that endeavour is guided by
the need to create the conditions for the Iraqi people to
determine freely their own future and to begin a new
chapter in the history of that great nation, leading it to
development and prosperity.
On Monday, 29 September, the United Nations
Convention against Transnational Organized Crime
will enter into force. I am proud that the idea put
forward by Poland during the World Ministerial
Conference on Organized Transnational Crime, held at
Naples in November 1994, was transformed   with
the broad support of the international community  
into a binding United Nations Convention.
35
 



